Opinion by
Oliver, P. J.
It was stipulated by counsel that the article involved is manufactured wholly or in chief value of celluloid. The testimony was to the effect that the celluloid articles were used almost entirely in the manufacture of badges for use at football games and that they were worn exclusively by adults. It was held that plaintiff had made out a prima facie case and that the evidence offered by defendant was insufficient to support the collector’s classification that the articles were chiefly used for the amusement of children. Upon the record as made the items of merchandise in question were held dutiable at 60 percent under paragraph 31 (b) (2), as claimed.